       Case 1:19-cv-04318-NRB Document 53 Filed 09/19/19 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------X
FAN ENGINE SECURITIZATION LIMITED and JET
ENGINE HOLDING S.A.R.L.,

                 Plaintiffs,                           MEMORANDUM AND ORDER

          - against -                                   19 Civ. 4318 (NRB)

DEUTSCHE BANK TRUST COMPANY AMERICAS, as
Trustee, Senior Trustee, Operating Bank and
Security Trustee,

                 Defendant,

and

LOOMIS SAYLES INVESTMENT GRADE BOND FUND,
LOOMIS SAYLES BOND FUND, LOOMIS SAYLES
INVESTMENT GRADE FIXED INCOME FUND and NHIT
SECURITIZED CREDIT TRUST

                 Intervenors.

--------------------------------------X
NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

      Pending before this Court is plaintiffs’ motion for summary

judgment seeking    a   declaration       that   no   event   of   default   has

occurred under the Indenture and related operative documents. Oral

argument on this motion was held on September 16, 2019, following

a full opportunity for the parties to brief the motion. Plaintiffs

have maintained from the outset of this litigation that the mere

existence of the issue of whether there was an event of default

could well have severe–if not catastrophic–economic consequences.

No party disputes that expedited consideration is appropriate in


                                      1
       Case 1:19-cv-04318-NRB Document 53 Filed 09/19/19 Page 2 of 3



light of the fact that the Indenture contemplates a refinancing by

October 31, 2019.      While the Court would always prefer to issue a

detailed and fully-citated opinion, doing so within the immediate

future is not feasible given the Court’s schedule.            Accordingly, I

have decided that the issuance of a short decision which highlights

the full opinion that the Court will issue is preferable under the

circumstances.

      Bottom line: no event of default has occurred under the

Indenture and related operative documents, and plaintiffs are

entitled to a declaratory judgment to that effect.              In reaching

this conclusion, the Court is guided by Judge Pauley’s decision in

U.S. Bank Nat’l Ass’n v. Barclays Bank PLC, et al., No. 11 Civ.

9199, 2013 WL 1180414 (S.D.N.Y. Mar. 12, 2013).           First, we concur

with Judge Pauley’s interpretation of the word “payable” and thus

find that there has been no failure to pay any amount “due and

payable” under Section 4.01(c) since the distributions (whether

correct or not) were made in accordance with the Payment Date

Schedule.    Second, as in U.S. Bank, any other reading of Section

4.01(c)     “would     significantly       undermine–if   not    completely

frustrate–the purpose of,” in our case, Section 10.01(a).              Id. at

*6.   Third, there has been no violation of any obligation by the

Issuer that    would    trigger   an   event   of   default   under   Section

4.01(d).    Reliance on Section 4.01(d) would be misplaced where, as

here, the Issuer in no way caused and has no power to remedy any


                                       2
      Case 1:19-cv-04318-NRB Document 53 Filed 09/19/19 Page 3 of 3



calculation or distribution by the Administrative Agent which may

ultimately be found to have been inaccurate.         As the parties are

well aware, the Indenture here was carefully designed to insulate

the Issuer from any access to monies received or involvement in

their distribution,    a process involving only the Administrative

Agent and the Security Trustee.

     A full decision will be issued as soon as feasible.



     Dated:     New York, New York
                September -1.2_, 2019


                                        £_<~-
                                         AC·~d
                                        NAOMI REICE BUCHWALD
                                        UNITED STATES DISTRICT JUDGE




                                    3
